





CITATION:
Pepe v. State
          Farm Mutual Automobile Insurance Company, 2011 ONCA 341



DATE:  20110503



DOCKET: C52973



COURT OF APPEAL FOR ONTARIO



Doherty, Moldaver and Feldman JJ.A.



BETWEEN



Massimo Pepe, Amato Pepe, Rosalba Pepe, David Pepe and
          Lidia Pepe



Plaintiffs (Respondents)



and



State Farm Mutual Automobile Insurance Company



Defendant (Appellant)



Chris G. Paliare, for the defendant (appellant)

Jerome Morse, for the plaintiffs (respondents)








Heard:  April 11, 2011

On appeal from the order of Justice
          D.A. Wilson of the Superior Court of Justice dated May 20, 2010.

Doherty J.A.:



I

[1]

The respondent, Massimo Pepe (Mr. Pepe
)

was
    injured in a single-car accident on January 12, 2004.  Shirley Aguirre (Ms. Aguirre), his
    girlfriend at the time, was in the car and was also injured.  Mr. Pepe claimed that the accident occurred
    when he swerved to avoid an oncoming vehicle that had crossed into his lane.  Mr. Pepes vehicle left the road and struck a
    tree.  According to him, the other
    vehicle did not stop.

[2]

The appellant, State Farm Mutual Automobile
    Insurance Company (State Farm) insured Mr. Pepes vehicle.  That policy covers injuries caused to Mr.
    Pepe as a result of the negligence of an unidentified driver.  The unidentified driver coverage has two
    components, a $200,000 coverage pursuant to the terms of the standard
    automobile policy, and an additional $800,000 coverage pursuant to the terms of
    the Family Protection Endorsement OPCF 44R (OPCF 44R).  The latter is in issue on this appeal.

[3]

The unidentified driver coverage under OPCF 44R
    is available only if the evidence of the eligible claimant (Mr. Pepe) is
    corroborated by other material evidence.  Mr. Pepe relied on the evidence of his passenger, Ms. Aguirre, to
    provide that corroboration.  She agreed
    that the accident had been caused by the negligence of the unidentified
    driver.

[4]

Mr. Pepe eventually sued State Farm claiming
    coverage for his injuries caused by the negligence of the unidentified
    driver.  State Farm denied that the accident
    was caused by the negligence of anyone other than Mr. Pepe.  State Farm further alleged that the coverage
    under OPCF 44R was not available to Mr. Pepe as Ms. Aguirres evidence could
    not fulfill the corroboration requirement in OPCF 44R.

[5]

Both parties brought motions under Rule 21.01(1)
    for a determination of whether Ms. Aguirres evidence could meet the
    corroboration requirement in OPCF 44R.  The motion judge ruled in Mr. Pepes favour holding that Ms. Aguirres
    evidence could corroborate Mr. Pepes claim for the purposes of the OPCF 44R
    coverage.  State Farm appeals from that
    determination.  I would affirm the order
    below and dismiss the appeal.

II

[6]

The relevant provisions of OPCF 44R are ss.
    1.5(c) and 1.5(d):

(c)  where an
    eligible claimant alleges that both the owner and driver of an automobile
    referred to in clause 1.5(b) cannot be determined, the eligible claimants own
    evidence of the involvement of such automobile must be
corroborated
by other material evidence; and

(d)

other
material evidence
for the purposes of this
    section means

(i)
independent
witness evidence, other than evidence of a spouse...or a dependent
    relative...;
or

(ii)
physical
evidence
indicating the involvement of an unidentified automobile  [Emphasis added.]

[7]

Section 1.5(d
)(
ii) has
    no application to the facts of this case.  There is no physical evidence of the involvement of an unidentified
    automobile.  Mr. Pepe relies only on s.
    1.5(d
)(
i).  He
    contends that Ms. Aguirres evidence constitutes independent witness
    evidence.

[8]

Counsel for State Farm submits that the phrase independent
    witness evidence looks, not to the nature of the evidence, but to the
    characteristics of the witness.  Counsel contends
    that Ms. Aguirre is disqualified from giving corroborative evidence both because
    of her personal financial stake in the outcome (she is also suing State Farm
    for damages caused by the unidentified driver), and because of her close
    personal relationship with Mr. Pepe at the time of the accident.  Counsel contends that
either
    factor alone, and
certainly the two taken together, exclude Ms. Aguirre
    from being an independent.

[9]

Counsel supports his interpretation of the
    corroboration requirement in s. 1.5(c) by reference to case law in which judges
    have, in the course of assessing witness credibility, described witnesses with
    a financial stake in the outcome or with a close connection to one of the
    parties, as not being independent.  Counsel would have this court give the phrase independent witness in
    s. 1.5(d) that same meaning.

[10]

The submission that anyone with a close personal
    relationship to a party claiming under OPCF 44R cannot provide corroborative
    evidence is quickly disposed of by reference to the language of s.
    1.5(d)(i).  The section specifically
    addresses categories of witnesses who are not capable of providing
    corroborative evidence.  Those categories
    are limited to spouses and dependent relatives.  On the language of the section, a witness who is a spouse or a dependent
    relative cannot provide corroboration of the claimants assertion that the
    accident was caused by an unidentified driver, no matter how credible the
    evidence of the spouse or dependent relative might be.

[11]

Nothing in the language of the section could
    justify extending the very limited and well-defined categories of persons who
    cannot give corroboration to the much broader and less defined group of persons
    having a close personal relationship with the claimant.  Not only is there nothing in the language
    supporting the appellants position, an interpretation that precluded anyone
    with a close personal relationship from providing corroboration would, given
    the nature of the coverage in OPCF 44R, significantly diminish the circumstances
    in which that coverage would be available.  I would think that it would be quite common that passengers in a vehicle
    would have a close personal relationship with the driver.  On the appellants interpretation, and absent
    physical evidence, the OPCF 44R coverage would not extend to that very commonplace
    situation, should there be an accident that the driver claimed was caused by an
    unidentified driver.  I would add that
    the phrase close personal relationship is so imprecise as to render any
    prohibition against providing corroborative evidence based on that phrase at
    least impractical, and probably unworkable.

[12]

The appellants argument that Ms. Aguirre has a
    financial stake in the outcome of Mr. Pepes lawsuit is based on the
    allegations in her own lawsuit brought against State Farm.  In that lawsuit, she claims that the accident
    and her injuries were caused by the negligence of an unidentified driver and
    that under the terms of Mr. Pepes policy, State Farm must compensate her for her
    injuries.  Ms. Aguirres statement of
    claim does not identify any specific provisions in the State Farm insurance policy
    that she relies on in advancing her claim against State Farm.  Counsel for Mr. Pepe makes the point that Ms.
    Aguirre does not fall within the definition of eligible claimant for the
    purposes of OPCF 44R.  Subsequent to the
    hearing of the motion, Ms. Aguirre has disavowed any reliance on OPCF 44R.

[13]

Ms. Aguirre has, however, sued State Farm
    alleging that the accident was caused by an unidentified driver.  The $200,000 basic coverage under the policy
    remains available to respond to Ms. Aguirres claim.  I think that is enough to give her a
    financial stake in supporting Mr. Pepes claim that the accident was caused by
    an unidentified driver.  That financial
    stake is not erased even if, as counsel for Mr. Pepe persuasively argues, Ms.
    Aguirre might well have been better off financially had she alleged that Mr.
    Pepe was responsible for the accident and sued him.  She has not taken that course.  Because of the way she pleaded her case, Ms.
    Aguirre has a financial stake in showing that the accident was caused by an
    unidentified driver.  The question is
    whether that means she cannot provide the corroboration required by s.
    1.5(c).

[14]

The purpose of the corroboration requirement in
    OPCF 44R is clear.  Insurers, who draft
    these endorsements, see themselves at a disadvantage where a claimant asserts
    coverage based on the negligence of an unidentified driver.  To compensate for this disadvantage, insurers
    provide extended coverage under OPCF 44R only where the claim is not based
    solely on the claimants evidence or on the claimants evidence supported by
    that of a spouse or dependent relative, both of whom would clearly have a
    financial interest in the claimant accessing the OPCF 44R coverage.  The corroboration requirement limits the
    scope of the insurers exposure, presumably to those cases where the
    corroborative evidence provides some comfort as to the validity of the
    claim.

[15]

There is a long history of requiring
    corroboration either at common law or by statute where the evidence of one
    witness is regarded as insufficient to justify the finding in issue.  Evidence from a second source is seen as
    capable of overcoming the inherent weakness in the evidence from the suspect
    source.  Broadly speaking, both at common
    law and under statute, corroborative evidence is evidence from a source
    extraneous to the witness whose evidence is to be corroborated, that is
    relevant to a material fact in issue, and that tends to show that the witness
    whose evidence needs corroboration is telling the truth:
R. v.
    Khela
, [2009] 1 S.C.R. 104 at paras. 37-43;
Paquette v. Chubb
(1988), 65 O.R. (2d) 321 at 334-35 (C.A.), leave
    to appeal to S.C.C. refused [1988] S.C.C.A. No. 465;
Sands Estate v. Sonnwald
(1986), 9 C.P.C. (2d) 100 at 119-20 (Ont.
    H.C.).  Chief Justice Dickson, in
Vetrovec v. The Queen
,
[1982] 1 S.C.R. 811
at 826, identified the
    rationale for a corroboration requirement with his customary precision:

The reason for requiring corroboration is that we
    believe the witness has good reason to lie.  We therefore want some other piece of evidence which tends to convince
    us that he is telling the truth.

[16]

There is no doubt that under the common law
    requirements or those applicable under the
Evidence
    Act
, R.S.O. 1990, c. E.23, s. 13, Ms. Aguirres evidence is capable of
    corroborating Mr. Pepes evidence.  Her
    evidence describing the accident is independent of Mr. Pepes in that it comes
    from a source extraneous to his testimony and it clearly relates to a material
matter, that
is whether the accident was caused by the
    unidentified driver.  It is certainly
    capable of helping a trier of fact decide whether Mr. Pepe is telling the truth.

[17]

There is nothing in the language of ss. 1.5(c) or
    (d) that would dictate a departure from the traditional approach to corroboration.  The requirements of materiality and
    independence, both critical to that approach, can be found in the language of
    ss. 1.5(c) and (d).  Where the submission
    of the appellant goes wrong is in the assertion that it is the witness who must
    be independent, in the sense of neutral to the outcome.  Rather, it is the
evidence
of the witness that must be independent, in the sense of
    extrinsic to the testimony of the party to be corroborated.  The independence requirement in the context
    of corroboration has always referred to the independence of the evidence and
    not to the neutrality of the witness.  The
    witnesss neutrality or lack thereof is relevant to the ultimate credibility of
    the witnesss evidence.

[18]

Ms. Aguirres evidence that the accident was
    caused by an unidentified driver was independent of Mr. Pepes assertion that
    the accident was caused in that manner.
[1]
Ms. Aguirre was neither Mr. Pepes spouse nor
    a dependent relative.  Her evidence was
    clearly material to the claim.  It was
    capable of providing the corroboration required by OPCF 44R.

[19]

My conclusion that the motion judge properly
    held that Ms. Aguirres evidence was corroborative means that Mr. Pepes claim
    for coverage under OPCF 44R can proceed.  It does not mean that it will necessarily succeed.  At trial, the trial judge will have to decide
    whether Ms. Aguirres evidence actually corroborates Mr. Pepes evidence that
    the accident was caused by an unidentified driver.  In making that determination, the trial judge
    will have to assess Ms. Aguirres credibility.  Her financial stake in the outcome and her personal relationship may
    figure in that assessment.  If in the context
    of the entire evidence the trial judge disbelieves Ms. Aguirre, her evidence
    cannot corroborate Mr. Pepes version of the accident and his claim under OPCF
    44R would fail.

III

[20]

I would
    dismiss the appeal.  Costs to Mr. Pepe in
    the amount of $7,500, inclusive of disbursements and HST.

RELEASED:
DD  MAY
    03 2011

Doherty J.A.

I agree M.J. Moldaver J.A.

I agree K. Feldman J.A.





[1]
On the motion, there was an argument made that in fact her evidence was not
    independent of Mr. Pepe, but that argument was not advanced on appeal.


